PUDLOWSKI, Presiding Judge.
This is a companion to the previous case, Redd v. Household Finance Corp., Nation*260wide Financial Corp. of Missouri, Franklin Finance Co., Preferred Loan Corp. and Chippewa Trust Co., Mo.App., 622 S.W.2d 255. Handed down this same day. Here plaintiff Nationwide Financial Corp. of Missouri alleged defendants, James A. and Mary L. Redd, failed to pay installments due on a promissory note. Defendants filed a counterclaim alleging usury. The trial court granted plaintiffs’ motion for summary judgment. We affirm.
The record shows that defendants borrowed $1,300.91 from plaintiff. Interest was assessed as follows: slightly less than 2.218% per month on that portion of the unpaid principal balance of $500 or less and 10% per annum on that portion which exceeded $500. The note was to be repaid in 24 equal monthly installments of $66. The resulting annual percentage rate was 19.66. Defendants contend there is usury as the annual percentage rate exceeds the maximum interest allowed by § 408.030 RSMo. 1978. We find defendants’ contention mer-itless for the reasons set forth in Part II of the companion case. The interest was computed in accord with § 408.200, RSMo,1978.
Defendants also present five other points on appeal all of which charge the trial court erred in sustaining plaintiffs objection to a number of defendants’ interrogatories. We do not agree. Plaintiffs have failed to establish that the trial court abused its broad discretion in ruling upon the objections to defendants’ interrogatories. State ex rel. Stockstrom v. Crandall, 584 S.W.2d 124, 126 (Mo.App.1979). Further, assuming the trial court had erred defendants have totally failed to carry their burden of showing how the court’s ruling resulted in prejudice. Morris v. Duker, 414 S.W.2d 77, 79-80 (Mo.1967).
Affirmed.
WEIER and GUNN, JJ., concur.